Title: Hugh Chisholm to Thomas Jefferson, 23 August 1817
From: Chisholm, Hugh
To: Jefferson, Thomas


          
            Dear sir,
            Charlottesville,
Augt 23rd 17.
          
          I have the satisfaction to inform you, that, in spite of the wet weather, we have completed about eighty thousand bricks; which shall be prepared for burning the last of next week.
          I must beg you will not engage the workmen for the building ‘till you again hear from me; which shall be before your deporture from Poplor Forest.
          The objection which I made, in my letter to you, against the proposition offered by  yourself before you left Albemarle, I must yet make, having, as yet, no reason to withdraw it.
          
            I am, respectfully,
            Hugh Chisholm.
          
        